05/05/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0125


                                       OP 21-0125
                                   _________________

 BOB BROWN, DOROTHY BRADLEY,
 VERNON FINLEY, MAE NAN ELLINGSON,
 and the MONTANA LEAGUE OF WOMEN
 VOTERS,

                 Petitioners,
                                                                     ORDER
          v.

 GREG GIANFORTE, Governor of Montana,

                 Respondent.
                                   _________________

       Upon amended motion of the Montana Family Foundation (MFF) for leave to
participate as amicus curiae in this matter, and good cause appearing,
       IT IS HEREBY ORDERED that MFF’s motion is GRANTED. The Clerk’s office
is directed to file the amicus brief attached to MFF’s motion. The paper copies of the brief
should be filed forthwith.
       The Clerk is directed to provide copies of this Order to all counsel of record in this
matter.




                                                                               Electronically signed by:
                                                                                       Jim Rice
                                                                          Justice, Montana Supreme Court
                                                                                     May 5 2021